Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Receipt of applicants’ amendments and remarks submitted January 27, 2021 is acknowledged.
Claim Rejections 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "claim 6" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Note, claim 6 has been cancelled.
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler et al. (US 20060057207 A1) in view of Testa (US 5,866,179) and Ebbert et al. (“Effect of varenicline on smoking cessation through smoking reduction,” JAMA 2015, Vol. 313, No. 7, pp 687-694, IDS)
Note, the limitation of ”further comprises one or more organic acids” as recited in claim 1, and “the cyclodextrin inclusion complex is formed by using an organic acid during the stirring” in claim 9 are construed as to read on the employment of the pharmaceutical acceptable salt of  varenicline, such as tartaric acid salt of varenicline.  
Ziegler et al. teach an oral dosage form comprising effective amount varenicline or its pharmaceutically acceptable salts, such as tartrate salt,  and at least one pharmaceutically acceptable excipients. The dosage may be in various conventional forms, such as tablet, capsule, sachet, lozenge, thin consumable film and the like. The dosage form may rapidly disintegrating in a patient’s oral cavity  See, paragraphs [0009] to [0012].   The dosage form would disintegrate and release varenicline in the mouth and the dosage is preferred to have option for aiding taste masking. See, particularly, paragraphs [0046] to [0047]. Various taste masking technologies have been known in the art, including the employment of cyclodextrin. See, particularly, paragraphs [0090] to [0091]. 
Ziegler et al. do not teach expressly a beta-cyclodextrin-varenicline inclusion, method of making the same and method of using the same in a pharmaceutical composition for smoking cessation as herein defined.
However, Testa teach a mean for administering a pharmaceutically  active ingredient by making a cyclodextrin-active agent inclusion complex for oral administration. See, the abstract. The active agent may be physiologically active ingredient, nutritional supplement or 
Ebbert et al. et al. teach that varenicline is effective for increasing smoking cessation. See, particularly, page 687.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to make a beta-cyclodextrin-varenicline inclusion complex by the process of 1) preparing a mixture of varenicline salt, such as varenicline tartaric salt and a solvent; 2) forming a cyclodextrin inclusion complex by adding cyclodextrin to the mixture and forming a cyclodextrin inclusion complex by heating and stirring the same; 3) preparing a formulation by mixing a pharmaceutically acceptable additive in the mixture comprising the cyclodextrin inclusion complex, and preparing a (final) dosage form from the formulation as recited in claim 8. 
A person of ordinary skill in the art would have been motivated to  make a beta-cyclodextrin-varenicline inclusion complex by the process of 1) preparing a mixture of varenicline and a solvent; 2) forming a cyclodextrin inclusion complex by adding cyclodextrin to the mixture and In re Boesch and Slaney (CCPA) 204 USPQ 215. Furthermore, the weight ratio of active agent to cyclodextrin would depend on the physical/chemical properties of the active agent and would have been a matter of routine experimentation. As to the adjusting of pH during the formation of inclusion complex, note, varenicline, 
    PNG
    media_image1.png
    118
    224
    media_image1.png
    Greyscale
 is a base compound, adjusting the pH to acidic by an organic acid, particularly, the one forming the salt, such as tartaric acid, for increasing the solubility of the varenicline would have been obvious. The use of the well-known pharmaceutical acceptable In re Boesch and Slaney (CCPA) 204 USPQ 215.
Response to the Arguments
Applicants’ amendments and remarks submitted January 27, 2021 have been fully considered, but found unpersuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).Particularly, the cited references as a whole teach that varenicline or its pharmaceutical acceptable salt may be formulated into various dosage form, including those comprising cyclodextrin, and that the technique of cyclodextrin-drug complex (aka cyclodextrin inclusion complex) has been old and well-known in the art. Thus, the employment of an old and well-known technique in pharmaceutical art for its’  known benefic would have been obvious. 
Applicants contend that the cited references fails to teach all the limitations recited in the claims, particularly, one or more organic acid as recited herein and “an inclusion complex” comprising varenicline and cyclodextrin. Particularly, applicants argue that Ziegler fail to teach the organic acid recited herein. The examiner respectfully disagree, note, Ziegler expressly teach Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. The Board compared the facts to the situation in which the compound was found in the Merck Index, saying that "the tenth edition of the Merck Index lists ten thousand compounds. In our view, each and every one of those compounds is ‘described’ as that term is used in [pre-AIA ] 35 U.S.C. 102(a), in that publication."). Id. at 1718. See also In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982). In instant case Ziegler teach the employment of cyclodextrin as task mask agent for varenicline composition, but do not teach expressly a cyclodextrin-varenicline complex as herein required.
Applicants further argue that Testa reference teach a chewing gum which are distinct from what is claimed herein. The arguments are not probative. First, note, the pending claims, except claim 8, does not exclude chewing gum as the carrier. Further, the Testa teach the employment of cyclodextrin inclusion technique for mask undesirable task of pharmaceutical 
Applicants further contend that claimed invention have superior stability that was not suggested by the cited art, citing tables 22 and 23 in the specification. The arguments are not probative, Note, regarding the establishment of unexpected results, a few notable principles are well settled. It is applicant’s burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant, both practically and statistically. See MPEP 716.02 (b). The claims must be commensurate in the scope with any evidence of unexpected results. See MPEP 716.02 (d). Further, A DECLARATION UNDER 37 CFR 1.132 must compare the claimed subject matter with the closest prior art in order to be effective to rebut a prima facie case if obviousness. See, MPEP 716.02 (e). In instant case, it is not clear how the minor difference in stability (good compared to very good according to the specification) would be of practical and statistical significance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627